           IN THE DISTRICT COURT OF THE UNITED STATES
               FOR THE DISTRICT OF SOUTH CAROLINA
                        COLUMBIA DIVISION

UNITED STATES OF AMERICA           CRIMINAL NO: 3:19-00560-MGL

              v.

BRENDAN SCHRIBER


     The undersigned counsel, Katherine H. Flynn, respectfully

moves this Court pursuant to Local Civ. R. 83.I.07 (D.S.C.) for

leave to withdraw from the above-captioned case.   The undersigned

certifies pursuant to Local Civ. R. 83.I.07 (D.S.C.) that this

withdrawal will not leave the Government unrepresented.       The

Government and the Government’s remaining counsel, Tommie DeWayne

Pearson, consent to this withdrawal.



                              SHERRI A. LYDON
                              UNITED STATES ATTORNEY


                              s/ Katherine H. Flynn
                              Katherine H. Flynn (Fed. ID # 13103)
                              Assistant U.S. Attorney
                              1441 Main Street, Suite 500
                              Columbia, SC 29201
                              (803) 929-3000
                              Katherine.Flynn@usdoj.gov
